Citation Nr: 0926713	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-32 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee.

2.  Entitlement to service connection for DJD of the lumbar 
spine.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to 
December 1996.  It also appears he had eight years prior 
service, which began in July 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and of the allocation of 
responsibility for obtaining such evidence; all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Currently diagnosed left knee DJD was not first 
manifested on active duty, or within the first post-service 
year; the preponderance of the competent evidence of record 
is against a finding that any currently diagnosed left knee 
disability is related to military service.

3.  Currently diagnosed lumbar spine DJD was not first 
manifested on active duty, or within the first post-service 
year; the preponderance of the competent evidence of record 
is against a finding that any currently diagnosed lumbar 
spine disability is related to military service.

4.  The Veteran does not currently have a diagnosis of 
bilateral hearing loss for VA compensation purposes.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for DJD of the left knee have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for the establishment of service connection 
for DJD of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in March 2005.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  While notice pursuant to the 
Dingess decision was not sent to the Veteran, as the claims 
are being denied, this matter has been rendered moot.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
Veteran's service treatment records, post-service private 
treatment records, lay statements, and reports of VA 
examination.  The Veteran has not identified any other 
evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and certain chronic diseased 
become manifest to a degree of at least 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. Applicable to the instant case, 
arthritis and sensorineural hearing loss are listed chronic 
diseases for presumptive service connection purposes.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

III. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  DJD of the Left Knee

The Veteran contends that while in service, he fell from a 
ladder aboard ship and injured his left knee.  This injury 
led to the development of DJD of the left knee.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
that the appeal as to this issue must be denied.

In this regard, the Veteran's service treatment records do 
show the Veteran complained of bilateral knee pain.  At his 
June 1996 five year examination, the veteran reported a 
history joint pain or swelling, but did not specify the 
involved joints.  A July 1996 report of medical examination 
was negative for a left knee disorder.  In August 1996, the 
Veteran complained of left knee pain upon bending.  There was 
no evidence of effusion and he had good strength.  Range of 
motion was from zero to 120 degrees.  The Veteran was 
diagnosed with MCL strain.  The left knee strain was found to 
be improving in November 1996.  X-rays taken at that time 
were negative.  

Post-service, there were no complaints referable to the left 
knee until the Veteran sustained an injury in February 2002, 
more than five years after his discharge from active military 
service.  Private treatment records reveal that in February 
2002, the Veteran fell down the steps while taking cabinets 
out of an apartment.  X-rays were negative for a fracture; 
however, a magnetic resonance imaging (MRI) showed a tear of 
the posterior horn of the medial meniscus..  The Veteran 
underwent a partial meniscectomy and minor synovectomy of the 
left knee in April 2002.  The Veteran as seen again in 
September 2002, and diagnosed with early chondromalacia 

A VA examination was conducted in may 2005; the examiner 
diagnosed DJD of the left knee.  The doctor did not have the 
opportunity to review the claims file, either in whole or in 
part, and the history obtained from the Veteran, as reported 
by the doctor, varies somewhat from that documented in 
medical records.  The Board must find this examination 
inadequate insofar as opinions on the etiology of the current 
disability are concerned.  The diagnosis, based on current 
objective testing, is accepted as credible and competent.

A second VA opinion was sought in August 2006.  The examiner 
reviewed the service and post-service private treatment 
records; the findings and discussion are adequate for VA 
compensation purposes..  After performing a physical 
examination, the examiner opined that injury sustained to the 
left knee during active service was minor.  The examiner 
concluded that it was less likely than not that the minor 
injuries incurred in service led to the present disability of 
the left knee.  He also opined that the proper diagnosis was 
left chondromalacia.  The Board notes that the examiner did 
not discuss the lay statements from the Veteran's friends, 
describing ongoing knee problems, but did consider the 
content of those statements in discussing the history as 
reported by the Veteran.  

Service connection for a left knee disability, diagnosed as 
DJD, must be denied.  Although the Veteran did complain of 
left knee problems at the end of his term of service, the 
evidence of record indicates that these problems were 
transitory and temporary in nature.  There is no evidence of 
a complaint of or diagnosis of any left knee problems from 
separation in 1996 until treatment for a discrete work 
related injury in 2002.  This lengthy period without 
treatment weighs against the claim as it fails to show a 
continuity of symptomatology.  38 C.F.R. § 3.303(b); see 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000).  The absence of diagnosis or showing of 
disability within one year of separation also prevents 
service connection based on presumption.  In this respect, 
the Board notes that degenerative changes were apparently so 
minor as to be disputable ten years after separation.  
Moreover, the Board notes that no medical professional has 
provided any opinion linking the diagnosed DJD of the left 
knee to any aspect of the Veteran's period of service.  In 
fact, the preponderance of the evidence of record shows the 
current DJD of the left knee is the result of the post-
service injury.  Private doctors were not informed of a 
history of knee problems prior to 2002, and attribute all 
current complaints to the work injury.  The sole adequate VA 
examination also finds that some cause other than the in-
service complaints must be responsible for current problems.  
The sole opinion of record expressing a relationship between 
service and current left knee disability comes from the 
Veteran himself.  As a layperson, the Veteran is not 
competent to offer an opinion on any issue requiring 
specialized medical knowledge or training, and his statements 
cannot outweigh the medical opinions of record.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

B.  DJD of the Lumbar Spine

The Veteran contends that his current low back disability is 
the result of an injury sustained while lifting a heavy brass 
valve during the performance of his duties aboard ship in 
service.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
that the appeal as to this issue must be denied.

Service treatment records do show the Veteran complained of 
low back pain in October and November 1985.  He informed 
treatment providers that he heard a pop when he was lifting a 
valve.  There was tenderness along L1-L3.  The neurological 
examination was intact.  The Veteran was diagnosed with 
lumbar strain and low back pain.  In an undated entry, the 
Veteran complained of mid back pain as a result of trying to 
close a hatch.  He was again diagnosed with strain.  There 
were no further complaints in service until June 1996, when 
he complained of low back pain.  A July 1996 report of 
medical examination was negative for findings of any back 
disorder despite complaints of recurrent back pain on the 
corresponding medical history.  An entry dated in November 
1996, shows that low back pain was improved.  X-rays taken at 
the time were negative. 

Following service, private treatment records reveal the 
Veteran was in a motor vehicle accident in May 1998.  There 
were some spasms in the lumbar region in June 1998.  Records 
reflect no complaints of any low back problems, complaints, 
or treatment from separation in 1996 to the 1998 accident.    

Further, there is no evidence of ongoing treatment for or 
complaints of a back condition from 1998 until the May 2005 
VA examination.  As was noted above, the examination is not 
considered adequate for any purpose other than providing a 
current diagnosis.  X-rays in May 2005 confirmed degenerative 
arthritis of the lumbosacral spine; this is the first 
diagnosis of that disability.

A second VA examination was conducted in August 2006.  The 
examiner reviewed the service and post-service private 
treatment records.  After performing a physical examination, 
the examiner opined (as he did with regard to the knee) that 
injury sustained to the low back during active service was 
minor.  The examiner concluded that it was less likely than 
not that the minor injuries incurred in service led to the 
present DJD of the lumbar spine.  The examiner considered the 
lay description of longstanding low back pain by the Veteran 
in reaching his conclusions.

As with the claim of service connection for the left knee 
disability, the Board is forced to conclude that service 
connection for DJD of the lumbar spine is not warranted on 
either a direct or a presumptive basis.  While DJD is 
diagnosed, this was not within one year of the Veteran's 
separation from service, and there is no medical evidence 
showing any possible manifestation of the condition during 
the applicable presumptive period.  Even if the Veteran's 
complaints of back pain during that period are considered, 
1998 private medical records showing treatment of the back 
make no mention of DJD.

Turning to consideration of direct service connection, the 
preponderance of the evidence is against a finding that the 
current disability is related to the in-service diagnosis of 
a lumbar strain.  The sole adequate and competent medical 
opinion addressing the question of a nexus found that the in-
service injury was minor, and insufficient as a cause of 
current complaints.  No private doctor relates a current back 
disability to service; they relate complaints to a 1998 car 
accident.  These records also do not show any allegation of 
pre-existing or longstanding back pain.  The sole evidence in 
support of a finding of service connection is the opinion of 
the Veteran, and as is discussed above, his lay statements 
are not competent evidence which can support a grant of 
benefits.  The claim must be denied.

C.  Bilateral Hearing Loss

The Veteran contends that he has a current hearing loss and 
this is related to noise exposure in service in engine rooms 
as a Machinist Mate.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
and the appeal as to this issue will be denied.  

Hearing loss disability is defined in the regulations.  "For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

In this case, a review of service treatment records and post-
service VA examination reports establishes that at no time 
has the Veteran met the definition for hearing loss 
disability for VA purposes.  In the absence of a current 
disability, service connection must be denied.

The Board does not dispute that the Veteran's in-service 
duties took him into noisy environments.  Service records 
amply establish this, and show regular monitoring of his 
hearing acuity.  That monitoring does show some fluctuation 
in hearing over the course of service, as well as use of 
hearing protection.  At separation, however, hearing was 
within normal limits for VA purposes, as measured in July 
1996:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
15
LEFT
10
10
20
10
10

No speech recognition scores are provided in the service 
treatment records.

VA testing after service reveled pure tone thresholds, in 
decibels, as follows in July 2005:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
10
20
LEFT
20
15
20
15
25

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The examiner found no pathology to 
render a diagnosis of bilateral hearing loss.

Retesting by VA in August 2006, showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
5
20
LEFT
25
10
20
10
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner again found no pathology to render a diagnosis of 
bilateral hearing loss.  

The evidence of record is clear and unequivocal.  There is no 
current hearing loss disability for VA purposes.  The Board 
recognizes that the Veteran has subjective complaints of 
hearing difficulty, and the puretone thresholds above do in 
fact reveal a slight decrease in hearing acuity.  At this 
time, however, the subjective impairment has not risen to the 
level of disability under the regulations, and hence service 
connection is denied.  Nothing in this decision should be 
construed as preventing the Veteran from renewing his claim 
should his hearing worsen.     


ORDER

Entitlement to service connection for DJD of the left knee is 
denied.

Entitlement to service connection for DJD of the lumbar spine 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


